DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 07/28/2021.
	Claims 1 – 3, 5, 7 – 13, and 20 have been amended by the Applicant.
	Claims 1 – 20 have been examined and are currently pending. 

Response to Amendment 
	The 35 U.S.C. §102 rejections of claims 1 – 4, 10 – 13, and 19 – 20 have been withdrawn pursuant Applicant’s amendments to the claims. Examiner notes that claims 1 – 4, 10 – 13, and 19 – 20 remain rejected under prior art pursuant Applicant’s amendments. See 35 U.S.C 103 Rejections below for further discussion and analysis. 
The 35 U.S.C. §103 rejections of claims 5 – 9 and 14 – 18 have been maintained and updated pursuant Applicant’s amendments to the claims. Furthermore, claims 1 – 4, 10 – 13, and 19 – 20 are now rejected under 35 U.S.C 103, Examiner notes that Applicant’s amendments have necessitated a new ground of rejection. See 35 U.S.C 103 Rejections below for further discussion and analysis.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 4, 10-12 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gadre et al., US 20160042402 A1 (hereafter referred to as “Gadre”) in view of DeVeaux et al., US 20150026016 A1 (hereafter referred to as “DeVeaux”). 
Regarding claim 1, Gadre discloses a system comprising: a processor [see 0248 - 0249], and a memory component having instructions stored thereon, when executed by the processor, causes the processor to perform operations comprising: receiving a first identification information associated with a first article of clothing for sale on a first third-party server [see 0051 (the user devices 110A-L may render user interfaces of online marketplaces to browse and purchase items. The user interfaces may be rendered based on data provided by the online marketplace servers 118A-M. Each of the online marketplace servers 118A-M may correspond to different vendors (e.g., retailers)); see also 0103 (the data structure 604 may correspond to a product record (or “item record”) for facilitating a digital inventory or digital avatar. The product identifier data field 630 may correspond to data usable to identify a product. For example, each product of a vendor may have a unique product name or code to identify the corresponding product record. In this way, the product name or code may be matched to the data field 630 to determine whether or not the data structure 604 corresponds to a particular product)];
generating an outfit update interface comprising an avatar preview window [see Fig. 23 and 0183 (the user interface 2400 displays elements 2402, 2404, 2406A- D, 2408. The element 2402 may correspond to a display element for displaying the user's digital avatar. In the illustrated embodiment of FIG. 5, the digital avatar is shown in a default configuration (e.g., blank shirt). The elements 2406A-D may correspond to selectable control elements for configuring the digital avatar displayed in element 2402 (e.g. different items such as shirts for example); Examiner interprets element 2402 to be the avatar preview window, and elements 2406A-D to be the items for sale], 
and an outfit combination interface [see Fig. 22 and 0180 (The display element 2220 of the frame 2202 may correspond to a preview of the digital avatar wearing the selected products from the table in element 2204 in accordance with the selection of the elements 2206A, 2206B and in response to the user selecting the control element 2222)], 
the avatar preview window including an avatar associated with a user of a client device [see 0183 (the user interface 2400 may correspond to a user interface provided by the digital avatar system 500 in response to a user selection of the element 2306 of FIG. 23 and successful authentication. In particular, after the user successfully logs into the digital avatar system 500, the user interface 2400 displays elements 2402, 2404, 2406A-D, 2408. The element 2402 may correspond to a display element for displaying the user's digital avatar); see also 0036 (a digital avatar system provides data for displaying a digital avatar of the user. For example, a digital avatar may be generated, in part, based on measurement data of the user in order to provide a realistic look... In this way, the user may see a digital representation of the user wearing the product so that the user can evaluate how the product looks on the user)];
and the outfit combination interface including a plurality of selectable items corresponding to items for sale, for combining to create an avatar outfit for the user [see 0182 — 0183 (FIG. 23 illustrates an example user interface 2300 of a webpage or software application of an online marketplace to be rendered on a client device (e.g., client machine 110 of FIG. 1). The user interface 2300 may include a frame having elements 2304A-2304H, 2306, 2308, 2310. The elements 2304A-2304H of the illustrated embodiment may correspond to various products (e.g., shirts) for purchase); see also Fig. 22 and 0180 (The display element 2220 of the frame 2202 may correspond to a preview of the digital avatar wearing the selected products from the table in element 2204 in accordance with the selection of the elements 2206A, 2206B and in response to the user selecting the control element 2222); Examiner notes that the items in Fig. 22 are those that have already been purchased by the customer, however, it can be seen that Gadre teaches displaying items for sale, as such the items are interpreted as selectable items (e.g. elements 2206A and 2206B) for combining to create an avatar outfit (e.g. element 2220)];
 wherein the plurality of selectable items comprise a first selectable item corresponding to the first article of clothing [see 0182 — 0183 (FIG. 23 illustrates an example user interface 2300 of a webpage or software application of an online marketplace to be rendered on a client device (e.g., client machine 110 of FIG. 1). The user interface 2300 may include a frame having elements 2304A-2304H, 2306, 2308, 2310. The elements 2304A-2304H of the illustrated embodiment may correspond to various products (e.g., shirts) for purchase)],
receiving a first selection from the client device of the first selectable item [see 0183 and 0184 (the user interface 2400 displays elements 2402, 2404, 2406A-D, 2408. The element 2402 may correspond to a display element for displaying the user's digital avatar. In the illustrated embodiment of FIG. 5, the digital avatar is shown in a default configuration (e.g., blank shirt). The elements 2406A-D (e.g. first/second items) may correspond to selectable control elements for configuring the digital avatar displayed in element 2402. The user interface 2500 may correspond to a user interface provided by the digital avatar system 500 in response to a user selection of the element 2406D of FIG. 24)];
modifying the avatar to generate a modified avatar, the modified avatar wearing the avatar outfit that comprises a first item that resembles the first article of clothing [see 0187 (the user interface includes the display element for displaying the digital avatar of the user. Furthermore, the display element includes a selectable button for selecting to configure the user's avatar. After selecting the element, selecting an "e-view" element (e.g., elements 2706A-G) causes the display element to display the corresponding product on the user's avatar instead of the contact's avatar of display element); Examiner notes that the selected “elements” are the products which are then displayed on the avatar] ; Examiner notes that by selecting a product and having the display be changed to show the avatar with the corresponding product the processes effectively “modifies” an avatar];
causing the modified avatar to be displayed on a display screen of the client device [see at least 0187 (After selecting the element, selecting an "e-view" element (e.g., elements 2706A-G) causes the display element to display the corresponding product on the user's avatar instead of the contact's avatar of display element)];
receiving a selection of a selected recipient [see 0037 (a user may share his or her own digital avatar configured with one or more selected products in order to obtain comments from friends and/or contacts); see also 0078 (the application interface module(s) may receive a share request message for requesting that data of a first user account be shared with a second user. For example, the share request message may include a first identifier indicative of a first user record and a second identifier indicative of a second user record)],
and transmitting the modified avatar to a recipient client device that is associated with the selected recipient [see 0177 (the user interface may correspond to a notification sent to the mobile phone in response to another user transmitting a share request. The notification may include one or more selectable elements, such as hyperlinks, for facilitating responses to the notification.) The hyperlink may correspond to a link to provide feedback to the digital avatar system)].
Gadre does not disclose wherein the outfit combination interface includes an interface elements for the user to set a name of the avatar outfit, receiving, from the client device, the name for the avatar outfit as set by the user via the interface element; and causing the name of the avatar outfit to be displayed on the display screen of the client device. 
However, DeVeaux teaches wherein the outfit combination interface includes an interface elements for the user to set a name of the avatar outfit [see Fig. 2 and 0035 (User Interface (UI) for entering into a competitive game that manipulates models and avatars in a virtual environment and in a real environment. In the UI, the user can enter user details such as user name); Examiner notes that the user name entered by the user is being interpreted as the name of the avatar outfit, as the outfit selected for the avatar and then viewed on the model is associated with the specific user name see for example Fig. 6 which shows the avatar in an outfit with an associated name (element 602) which is the user name. Furthermore, it can be seen that the username differentiated different avatars as seen in Fig.8 which shows four different avatars with their associated user names];
receiving, from the client device, the name for the avatar outfit as set by the user via the interface element [see Fig. 2 and 0035 (User Interface (UI) for entering into a competitive game that manipulates models and avatars in a virtual environment and in a real environment. In the UI, the user can enter user details such as user name)];
and causing the name of the avatar outfit to be displayed on the display screen of the client device [see Fig. 6 and 0042 (UI 600 showing a created model 304 and its associated details, in accordance with the disclosed embodiments. The details may include a user name 602, a number of votes 604 and total prizes 606 for the created model); see also Fig. 8 and 0044 (moreover, a user name 812, a rank 814 and points 816 for each model in a virtual environment is displayed)].
One of ordinary skill in the art would have recognized that the known technique of DeVeaux would have been applicable to the invention of Gadre as they both all common functionality and purpose - namely in using digital representation of users to try on and purchase items.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of naming avatars (as taught by DeVeaux) to the digital inventory system disclosed by Gadre because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of DeVeaux to the invention of Gadre would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of DeVeaux to the teachings of Gadre would have been obvious to one of ordinary skill in the art because the system of DeVeaux yields a predictable result of displaying a user name for each model in a virtual environment [see DeVeaux: 0044]. 

Regarding claim 2, the combination of Gadre and DeVeaux teaches the system of claim 1. Gadre further discloses wherein the first identification information comprises an identification number, an image of the first article of clothing, a brand name, a URL of a webpage to purchase the first article of clothing, or a QR code [see at least 0094 (the linking data field may include a third-party links data field. The data structure may include a product identifier data filed, an image data array. The data structure may correspond to a vendor account, which may include a vendor identifier data field); see also 0033 (each data record may include image data for rendering a visual depiction of the corresponding physical item)].

Regarding claim 4, the combination of Gadre and DeVeaux teaches the system of claim 1. Gadre further discloses wherein the first third-party server is a server of a retailer [see 0051 (the user devices may render user interface of online marketplaces to browse purchasable items. The user interface may be rendered based on data provided by the online marketplace servers 118A-M. Each of the online marketplace servers 118A-M may correspond to different vendors (e.g. retailers)]. 



Regarding claim 10, the combination of Gadre and DeVeaux teaches the system of claim 1. Gadre further discloses the operations further comprising: generating the first item that resembles the first article of clothing [see 0104 (the element of the image data array may include data for rendering a digital avatar of a selected user wearing a selected product. In the illustrated embodiment, the example element may include the attributes data field and one or more view data fields. The attributes data field may include data that is indicative of attributes or properties shared by the view data field. Example of attributes or properties of the attributes data field include size data of the product, sized data of the digital avatar wearing the product, product variation (e.g., color), and the like)],
wherein generating the first item comprises: generating the first item automatically by modifying items included in a database of items, or identifying the first item in the database of items based on the first identification information [see 0122 (the control element may correspond to a button selectable for generating a digital avatar of the user wearing one or more selected items from the digital closet. For example, the user may select one or more items displayed in the display element 804 and then select the control element. In response to the user selection of the control element 812, the inventory engine module(s) 505 may facilitate generating a digital avatar of the user wearing the selected items)].

Regarding claim 11, claim 11 recites a method comprising substantially similar limitations as claim 1. Claim 11 is rejected under substantially similar rationale as claim 1 above. 

Regarding claim 12, claim 12 recites a method comprising substantially similar limitations as claim 2. Claim 12 is rejected under substantially similar rationale as claim 2 above. 

Regarding claim 19, claim 19 recites a method comprising substantially similar limitations as claim 10. Claim 19 is rejected under substantially similar rationale as claim 10 above. 

Regarding claim 20, claim 20 recites a non-transitory computer-readable storage medium comprising substantially similar limitations as claim 1 and 11. Claim 20 is rejected under substantially similar rationale as seen above for claim 1. 


Claims 3, 5-9, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gadre in view of DeVeaux and further in view of Krystal et al., US 20180047192 A1 (hereafter referred to as ‘Krystal”). 
Regarding claim 3, the combination of Gadre and DeVeaux teaches the system of claim 1. The combination of Gadre and DeVeaux does not teach wherein receiving the first identification information comprises: receiving the first identification information from the client device, based on a QR code or SKU number scanned by a camera of the client device.
However, Krystal teaches wherein receiving the first identification information comprises: receiving the first identification information from the client device, based on a QR code or SKU number scanned by a camera of the client device [see 0086 (The Offline to Online Dressing Module allows users to scan codes such as the QR-code, Barcode, Near Field Communication (NFC) tag, or the like, which may be attached to physical clothes or items in actual real-world shops or locations); see 0458 (embodiments of the disclosed subject matter may be utilized in, or with, or in conjunction with, a variety of devices or systems; for example, a device having an imager or camera)].  
One of ordinary skill in the art would have recognized that the known technique of Kristal would have been applicable to the inventions of Gadre and DeVeaux as they all share common functionality and purpose - namely in using digital representation of users to try on and purchase items.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of having aggregating information about products in a marketplace from multiple third-party information sources (e.g. servers) (as taught by Kristal) to the digital inventory systems disclosed by Gadre and DeVeaux because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kristal to the inventions of Gadre and DeVeaux would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Kristal to the teachings of Gadre and DeVeaux would have been obvious to one of ordinary skill in the art because the system of Kristal can provides an improvement by enabling a user to efficiently and rapidly review and purchase multiple different products from one or more different brands, vendors, e-commerce sites or other sources, including from online vendors, offline vendors, real-life stores, brick-and-mortar stores, used or pre-owned online stores or markets (e.g., eBay or CraigsList), or the like [see Kristal: 0085].

Regarding claim 5, the combination of Gadre and DeVeaux teaches the system of claim 1. The combination of Gadre and DeVeaux does not teach the operations further comprising: receiving a second identification information associated with a second article of clothing for sale on a second third-party server.
However, Krystal teaches the operations further comprising: receiving a second identification information associated with a second article of clothing for sale on a second third-party server [see 0068 — 0069 (product images may be retrieved from separate sources of the products, such a separate data processing agents associated with separate vendors of the products. If the products are clothes, accessories or other items intended to be worn or carried on or about a person, the insertion of product images into an anchor image may be referred to as virtual dressing)].
One of ordinary skill in the art would have recognized that the known technique of Kristal would have been applicable to the inventions of Gadre and DeVeaux as they all share common functionality and purpose - namely in using digital representation of users to try on and purchase items.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of having aggregating information about products in a marketplace from multiple third-party information sources (e.g. servers) (as taught by Kristal) to the digital inventory systems disclosed by Gadre and DeVeaux because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kristal to the inventions of Gadre and DeVeaux would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Kristal to the teachings of Gadre and DeVeaux would have been obvious to one of ordinary skill in the art because the system of Kristal can provides an improvement by enabling a user to efficiently and rapidly review and purchase multiple different products from one or more different brands, vendors, e-commerce sites or other sources, including from online vendors, offline vendors, real-life stores, brick-and-mortar stores, used or pre-owned online stores or markets (e.g., eBay or CraigsList), or the like [see Kristal: 0085].

Regarding claim 6, the combination of Gadre and DeVeaux and Krystal teaches the system of claim 5. Gadre further discloses wherein the plurality of selectable items comprise a second selectable item corresponding to the second article of clothing [see 0179 and Fig. 22 (each product may have a corresponding row. For example, the row including elements 2206A-2214a may represent a first product corresponding to a search, and the row including elements 2206B-2214B may represent a second product corresponding to a pair of jeans. The elements 2206A, 2206B may receive user input that is indicative of selecting the corresponding product)]. 

Regarding claim 7, the combination of Gadre and DeVeaux and Krystal teaches the system of claim 6. Gadre further discloses the operations further comprising: receiving a second selection from the client device of the second selectable item [see 0179 and Fig. 22 (the elements 2206A, 2206B may receive user input that is indicative of selecting the corresponding product. The elements 2208A, 2208B may display text that describes the corresponding product)],
wherein the modified avatar is wearing the avatar outfit that comprises the first item that resembles the first article of clothing and a second item that resembles the second article of clothing [see 0180 and Fig. 22 (the display element 2220 of the frame 2202 may correspond to a preview of the digital avatar wearing the selected products from the table in element 2204 in accordance with the selection of the elements 2206A, 2206B and in response to the user selecting the control element 2220); Examiner notes that element 2206A is the first item, and element 2206B is the second item)].


Regarding claim 8, the combination of Gadre and DeVeaux teaches the system of claim 1.  The combination of Gadre and DeVeaux does not teach the operations further comprising: receiving a second identification information associated with an accessory for sale on a second third-party server, wherein the plurality of selectable items comprise a second selectable item corresponding to the accessory.
 However, Krystal teaches the operations further comprising: receiving a second identification information associated with an accessory for sale on a second third-party server [see 0068 — 0069 (product images may be retrieved from separate sources of the products, such a separate data processing agents associated with separate vendors of the products. If the products are clothes, accessories or other items intended to be worn or carried on or about a person, the insertion of product images into an anchor image may be referred to as virtual dressing)],
wherein the plurality of selectable items comprise a second selectable item corresponding to the accessory [see 0453 (Figures 41 A-D display a user interface for selecting products and presenting a user figure “wearing” said products, paragraph 0453 describes picking a jacket and having the virtual representation wear the jacket. Further, the paragraph recites that FIG. 40E depicts a third composite anchor image (on the left side of the display) with the same user shown in FIGS. 40A-40D, but dressed in not only the jacket of FIGS. 40B-40C, the pants of FIG. 40D, but also a purse. To the right of the third composite anchor image is vendor information about the purse that was selected); Examiner notes that selecting and displaying multiple products equates to the plurality of selectable items. Furthermore, the selected purse equates to the second selectable item corresponding to the accessory)].
One of ordinary skill in the art would have recognized that the known technique of Kristal would have been applicable to the invention of Gadre and DeVeaux as they all share common functionality and purpose - namely in using digital representation of users to try on and purchase items.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of having aggregating information about products in a marketplace from multiple third-party information sources (e.g. servers) (as taught by Kristal) to the digital inventory systems disclosed by Gadre and DeVeaux because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kristal to the inventions of Gadre and DeVeaux would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Kristal to the teachings of Gadre and DeVeaux would have been obvious to one of ordinary skill in the art because the system of Kristal can provides an improvement by enabling a user to efficiently and rapidly review and purchase multiple different products from one or more different brands, vendors, e-commerce sites or other sources, including from online vendors, offline vendors, real-life stores, brick-and-mortar stores, used or pre-owned online stores or markets (e.g., eBay or CraigsList), or the like [see Kristal: 0085].
Regarding claim 9, the combination of Gadre and DeVeaux and Krystal teaches the system of claim 8. Gadre further discloses the operations further comprising: receiving a second selections from the client device of the second selectable item [see 0179 (For example, the row including the elements 2206A-2214A may represent a first product corresponding to a shirt, and the row including the elements 2206B-2214B may represent a second product corresponding to a pair of jeans. The elements 2206A, 2206B may receive user input that is indicative of selecting the corresponding product)];
Wherein the modified avatar is wearing the avatar outfit that comprises the first item that resembles the first article of clothing and a second item that resembles the accessory [see 0180 (the display element 2220 of the frame 2202 may correspond to a preview of the digital avatar wearing the selected products from the table in element 2204 in accordance with the selection of the elements 2206A, 2206B and in response to the user selecting the control element 2222); Examiner notes that element 2206A is the first item, and elements 2206B is the second item)].

Regarding claim 13, claim 13 recites a method comprising substantially similar limitations as claim 3. Claim 13 is rejected under substantially similar rationale as claim 3 above. 

Regarding claim 14, claim 14 recites a method comprising substantially similar limitations as claim 5. Claim 14 is rejected under substantially similar rationale as claim 5 above. 

Regarding claim 15, claim 15 recites a method comprising substantially similar limitations as claim 6. Claim 15 is rejected under substantially similar rationale as claim 6 above. 

Regarding claim 16, claim 16 recites a method comprising substantially similar limitations as claim 7. Claim 16 is rejected under substantially similar rationale as claim 7 above. 

Regarding claim 17, claim 17 recites a method comprising substantially similar limitations as claim 8. Claim 17 is rejected under substantially similar rationale as claim 8 above. 

Regarding claim 18, claim 18 recites a method comprising substantially similar limitations as claim 9. Claim 18 is rejected under substantially similar rationale as claim 9 above. 
Response to Arguments
Rejections under 35 U.S.C 102 and 103
Applicant argues that “Gadre fails to disclose each limitation of amended independent claim 1, particularly with respect to at least the claimed features of (i) “the outfit combination interface including a plurality of selectable items corresponding to items for sale, for combining to create an avatar outfit for the user,” (ii) “the outfit combination interface includes an interface element for the user to set a name of the avatar outfit,” (iii) “receiving, from the client device, the name for the avatar outfit as set by the user via the interface element,” and (iv) “causing the modified avatar and the name of the avatar outfit to be displayed on a display screen of the client device,” as recited in currently amended independent claim 1”. 
Examiner disagrees with Applicant’s assessment that Gadre does not disclose “the outfit combination interface including a plurality of selectable items corresponding to items for sale, for combining to create an avatar outfit for the user”. Gadre discloses interfaces that present selectable items corresponding items for sale [see 0182 (the user interface 2300 may include a frame having elements 2304A-2304H, 2306, 2308, 2310. The elements 2304A-2304H of the illustrated embodiment may correspond to various products (e.g., shirts) for purchase)]. Furthermore, Gadre discloses an interface with selectable items for combining to create an avatar outfit for the user [see Fig. 22 and 0180 (the display element 2220 of the frame 2202 may correspond to a preview of the digital avatar wearing the selected products from the table in element 2204 in accordance with the selection of the elements 2206A, 2206B and in response to the user selecting the control element 2222)]. It can be seen that Gadre discloses the idea of having an interface with selectable items that are combined and can be previewed on an avatar, and furthermore Gadre teaches that items selected by users can be those that are owned by a user as seen in Fig. 22 or those that a user may want to purchase as seen in Fig. 23. As such, the Examiner asserts that Gadre teaches “the outfit combination interface including a plurality of selectable items corresponding to items for sale, for combining to create an avatar outfit for the user”.
While the Examiner agrees that Gadre does not disclose “(ii) the outfit combination interface includes an interface element for the user to set a name of the avatar outfit,” (iii) “receiving, from the client device, the name for the avatar outfit as set by the user via the interface element,” and (iv) “causing the modified avatar and the name of the avatar outfit to be displayed on a display screen of the client device”, it is noted that this argument is moot given the new grounds of rejection pursuant to Applicant’s amendments to claim 1 which include the newly recited limitations noted above. In other words, Gadre does not disclose the newly added limitations: (ii) “the outfit combination interface includes an interface element for the user to set a name of the avatar outfit,” (iii) “receiving, from the client device, the name for the avatar outfit as set by the user via the interface element,” and (iv) “causing the modified avatar and the name of the avatar outfit to be displayed on a display screen of the client device” however, DeVeaux teaches said limitations as seen above in the 35 U.S.C 103 rejection for claim 1. Specifically, in Figs. 2, 6 and 8 and associated paragraphs 0035, 0042 and 0044 respectively which teach user names associated with user’s avatars. Again, Examiner points to 35 U.S.C 103 rejection above for further analysis of the cited prior art portion pertinent to the rejection. 
Independent claims 11 and 20 include features like those discussed above in connection with claim 1. As such the rationale for 103 rejections is applicable to independent claims 11 and 20 for at least similar reasons.
Lastly, dependent claims 2 – 10 and 12 – 19 remain rejected based on their dependency on independent claims 1, 11 and 20. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368. The examiner can normally be reached MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.H./               Examiner, Art Unit 3625                                                                                                                                                                                         

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625